Citation Nr: 1829141	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  16-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the Veteran's cause of death for purposes of dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to August 1956, and from July 1957 to July 1973.  The Veteran died in May 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

As a matter of background, this appeal came before the Board in March 2017, at which time it remanded the claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in May 2010, and the death certificate indicated that the causes of death were cardiogenic shock, due to or as a consequence of acute myocardial infarction, thrombosis of coronary artery stent, and coronary arteriosclerosis.  

2. The evidence is at least evenly balanced as to whether the Veteran served on the perimeter of Ubon Royal Thai Air Force Bases (RTAFB).






CONCLUSIONS OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection of the Veteran's cause of death have been met.  38 U.S.C. §§ 1110, 1116, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313  (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). As the Board is granting the benefit sought in full, further discussion of these duties is unnecessary. 

Service Connection - Cause of Death

The appellant seeks service connection for the cause of the Veteran's death, for purposes of entitlement to DIC benefits.  

Pursuant to 38 U.S.C § 1310, DIC benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C § 1310 (2012); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, including ischemic heart disease which is broadly defined and would include the coronary arteriosclerosis that contributed to the Veteran's death, are considered service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations of the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 38 U.S.C. § 1116 (a)(3); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).  In fact, the United States Court of Appeals for the Federal Circuit (Federal Court) has confirmed VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange and other herbicides has been noted to have occurred in various places outside of the Republic of Vietnam, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, "or other credible evidence."  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.a-b (Apr. 7, 2018).  If any of these criteria are met, exposure to herbicide agents is to be conceded on a direct/facts-found basis.  Id.

The Veteran died on May [REDACTED], 2010.  His causes of death were listed on the death certificate as cardiogenic shock, due to or as a consequence of acute myocardial infarction, thrombosis of coronary artery stent, and coronary arteriosclerosis.  

The appellant contends that the Veteran's coronary artery disease, which caused his death, was related to herbicide exposure during service, specifically, in Thailand.  Although the appellant asserts that the Veteran served at Udorn RTAFB, the available evidence, in fact, indicates that between November 1971 and July 1972, the Veteran was stationed at Ubon RTAFB.  

For the following reasons, the evidence is at least evenly balanced as to whether the Veteran met the criteria to warrant a finding that he was exposed to herbicides at Ubon RTAFB.   The Veteran's various DD214's list his military occupational specialty as a jet engine mechanic.  His personnel records indicate that he functioned in a supervisory role.  While there is no evidence that he ever operated as a security policeman, security patrol dog handler, or member of a security police squadron, the appellant's assertion that the Veteran served near the base of the perimeter, based on appellant's statement that the Veteran told her he came under attack while stationed in Thailand, is competent and credible.  The appellant indicated that the Veteran was exposed to a situation where Vietnamese sappers infiltrated the camp and blew up aircraft directly around the Veteran and there is evidence to support this statement.  Associated with the claims file, and submitted by the appellant in support of her claim, are portions of the Project CHECO Report, which details various confirmed attacks on the RTAFBs where United States troops functioned.  A review of the Report confirms an attack during the period when the Veteran's personnel records place him at the base.
 
In sum, there is no definitive evidence either way as to whether the Veteran served on the perimeter of Ubon RTAFB.  In considering this question, the Board must consider all of the evidence of record.  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016) (the Board must consider lay, historical, and archival evidence, in addition to service records, in determining whether there was service in Vietnam or exposure to herbicide agents elsewhere).  Given that there is evidence in support of the Veteran's service on the perimeter and evidence against such service, the evidence is approximately evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that there is "other credible evidence" that the Veteran served on the perimeter of Ubon RTAFB.  38 C.F.R. § 3.102 (the benefit of the doubt doctrine applies to "any . . . point" within a claim).  Exposure to herbicide agents is therefore conceded on a direct/facts-found basis.  As ischemic heart disease was a contributory cause of death and the Veteran was exposed to herbicide agents in service, entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


